                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF MISSOURI
                                SOUTHERN DIVISION

PETER MONROE,                                        )
                                                     )
                 Plaintiff,                          )
                                                     )
        v.                                           )      Case No. 18-cv-03238-SRB
                                                     )
FREIGHT ALL KINDS INC., et al.,                      )
                                                     )
                 Defendants.                         )

                                              ORDER

        Before the Court is Defendant Herkon Productions, LLC’s (“Herkon”) Motion for

Summary Judgment and Suggestions in Support. (Doc. #167.) For the reasons set forth below,

the motion is GRANTED.

        I. FACTUAL BACKGROUND

        For the purpose of resolving the pending motion, the following facts are uncontroverted

or deemed uncontroverted by the Court. Additional facts relevant to the parties’ arguments are

set forth in Section III. Herkon produces a traveling show known as Rudolph the Red Nosed

Reindeer: The Musical (the “Musical”). Herkon requires trucking services in order to move

stage equipment and sets from city to city.

        Defendant American Productions d/b/a Janco Limited (“Janco”) is a professional trucking

company and interstate motor carrier that specializes in transporting equipment and sets for

theatrical and musical tours. Janco provided—and Herkon accepted—a quote for picking up,

transporting, and delivering stage equipment and sets for the Musical’s 2017 tour. In order to

transport all of the equipment, Janco needed two separate drivers to operate two separate tractor-

trailers.




            Case 6:18-cv-03238-SRB Document 195 Filed 11/10/20 Page 1 of 11
        For the first tractor-trailer, Janco supplied its own driver, tractor, and trailer. For the

second tractor-trailer, Janco supplied the trailer but needed to find a driver and tractor. Janco and

Defendant FAK Logistics, Inc. (“FAK”) entered into a broker agreement in which FAK agreed

to supply the second tractor and driver. (Doc. #172-8.) FAK obtained the second tractor, and

the second driver, Defendant Michael Johnson (“Johnson”), by contracting with Defendant Trans

Pacific Transportation, Inc. (“Trans Pacific”).1 Although Trans Pacific directly paid Johnson, his

compensation was based on a percentage of what FAK paid to Trans Pacific.

        The first tractor-trailer for the tour was operated by Janco employee Lee Radford

(“Radford”). Radford was the designated “lead driver.” Johnson operated the second tractor-

trailer. During the times relevant to this lawsuit, Johnson testified that he did not use GPS to get

to his destinations. Instead, he “just followed” Radford. (Doc. #173-6, p. 17.) On December 2,

2017, Radford and Johnson made their way through Springfield, Missouri, to deliver equipment

for the Musical.

        Meanwhile, Plaintiff Peter Monroe (“Monroe”) was on a bicycle at an intersection. As

Johnson made a right-hand turn from Walnut Street onto Hammons Parkway, his back wheels

struck Monroe and drug him several yards. Monroe allegedly suffered severe injuries as a result

of the accident.

        On August 3, 2018, Monroe filed this suit against Defendants. Monroe’s Third Amended

Complaint asserts the following claims against Herkon: negligence (Count XX), negligent

hiring/retention (Count XXI), negligent training (Count XXII), negligent supervision (Count

XXIII), negligent entrustment (Count XXIV), and negligence per se (Count XXV).



1
 On or about August 7, 2017, Johnson submitted a “Driver’s Owner Operator Application” to FAK. (Doc. #173-2,
p. 1.) Johnson’s application stated that he was applying for the position of “Contract Operator for Trans Pacific
Transp., Inc.” (Doc. #173-2, p. 1.) All page numbers refer to the pagination automatically generated by CM/ECF.

                                                        2

         Case 6:18-cv-03238-SRB Document 195 Filed 11/10/20 Page 2 of 11
       Herkon now moves for summary judgment on Counts XX-XXV. Herkon argues that

summary judgment is warranted for several reasons, including that it had no involvement in

hiring, training, or supervising Johnson. Herkon also contends that the negligent entrustment

claim is not supported because it did not own or have any control over the tractor-trailer driven

by Johnson. Monroe opposes the motion, and the parties’ arguments are addressed below.

       II. LEGAL STANDARD

       Under Federal Rule of Civil Procedure 56, summary judgment is warranted “if the

movant shows that there is no genuine dispute as to any material fact and the movant is entitled

to judgment as a matter of law.” Fed. R. Civ. P. 56(a). The moving party has the burden of

identifying “the basis for its motion, and must identify those portions of the record which it

believes demonstrate the absence of a genuine issue of material fact.” Torgerson v. City of

Rochester, 643 F.3d 1031, 1042 (8th Cir. 2011) (en banc) (quotations and alterations omitted).

Once the moving party makes this showing, “the nonmovant must respond by submitting

evidentiary materials that set out specific facts showing that there is a genuine issue for trial.”

Id. (quotations omitted). If there is a genuine dispute as to the facts, those facts must “be viewed

in the light most favorable to the nonmoving party.” Id. “Credibility determinations, the

weighing of the evidence, and the drawing of legitimate inferences from the facts are jury

functions, not those of a judge.” Id. (quotations omitted).

       III. DISCUSSION

       A. Herkon is Entitled to Summary Judgment on Monroe’s Negligence Claim.

       In Count XX, Monroe asserts a negligence claim against Herkon. Herkon contends this

claim is premised on a respondeat superior theory, but that there is no evidence to support a




                                                  3

        Case 6:18-cv-03238-SRB Document 195 Filed 11/10/20 Page 3 of 11
master-servant relationship. Monroe opposes summary judgment, and argues the record supports

an employer/employee or agency relationship. As set forth below, the Court agrees with Herkon.

          Under Missouri law, an employer or principal “is liable under the theory of respondeat

superior for damages attributable to the misconduct of an employee or agent acting within the

course and scope of the employment or agency.” McHaffie v. Bunch, 891 S.W.2d 822, 825 (Mo.

banc 1995).2 “In order to establish a principal/agent relationship, the principal must have a ‘right

to control’ the agent.” Blunkall v. Heavy & Specialized Haulers, Inc., 398 S.W.3d 534, 541 (Mo.

App. S.D. 2013). A “principal does not need to control or direct every movement, rather only

those necessary to accomplish the final result.” Id. Additionally, a written agency contract is not

required; an “agency relationship may be created by words and conduct.” Id. “An agency

relationship may . . . exist even if the parties did not intend the relationship.” Id.

          In contrast, respondeat superior does not attach if an individual is merely an independent

contractor. “An independent contractor is one who contracts with another to do something for

him but is neither controlled by the other nor subject to the other’s control with respect to his

physical conduct in the performance of the undertaking.” Scott v. SSM Healthcare St. Louis, 70

S.W.3d 560, 566 (Mo. App. E.D. 2002) (citations, quotations, and alterations omitted). “If there

is no right to control, there is no liability; those rendering services but retaining control over their

own movements are not servants.” Lee v. Pulitzer Pub. Co., 81 S.W.3d 625, 631 (Mo. App. E.D.

2002).3


2
  The Court finds that Monroe’s substantive claims arise under Missouri law. Indeed, the parties cite and primarily
rely upon Missouri law.
3
  Missouri courts consider various factors to determine “whether one acting for another is a servant or independent
contractor.” Bargfrede v. Am. Income Life Ins. Co., 21 S.W.3d 157, 162 (Mo. App. W.D. 2000). These factors
include:

          (a) the extent of control which, by the agreement, the master may exercise over the details of the
          work;

                                                          4

          Case 6:18-cv-03238-SRB Document 195 Filed 11/10/20 Page 4 of 11
       “Whether a party is liable under the doctrine of respondeat superior depends on the facts

and circumstances in evidence in each particular case and no single test is conclusive of the issue

of the party’s interest in the activity and the right to control.” Id. In general, “the relationship of

principal-agent or employer-employee is a question of fact to be determined by the jury when,

from the evidence adduced on the question, there may be a fair difference of opinion as to the

existence of the relationship.” Johnson v. Bi-State Develop. Agency, 793 S.W.2d 864, 867 (Mo.

banc 1990).

       In this case, there are no genuine disputes of material fact regarding respondeat superior.

The record shows the following, and establishes that Herkon did not have the right to control

Johnson. Herkon was formed in 2014 for the purpose of holding the rights to, and to produce,

the Musical. Herkon has never owned tractor-trailers. In order to transport stage equipment

from city to city, Herkon accepted a quote offered by Janco. Janco is a professional trucking

company and had sole discretion in deciding whether to contract with other motor carriers in

order to transport the equipment. Janco entered into a broker agreement with FAK, and FAK

agreed to provide Janco a tractor and a driver.

       Herkon had no involvement with the broker agreement and was not a party to it. Herkon

and Johnson never entered into a written contract or agreement. Herkon did not have any



       (b) whether or not the one employed is engaged in a distinct occupation or business;
       (c) the kind of occupation, with reference to whether, in the locality, the work is usually done under
       the direction of the employer or by a specialist without supervision;
       (d) the skill required in the particular occupation;
       (e) whether the employer or the workman supplies the instrumentalities, tools, and the place of work
       for the person doing the work;
       (f) the length of time for which the person is employed;
       (g) the method of payment, whether by the time or by the job;
       (h) whether or not the work is a part of the regular business of the employer;
       (i) whether or not the parties believe they are creating the relation of master and servant; and
       (j) whether the principal is or is not in business.

Id.

                                                         5

        Case 6:18-cv-03238-SRB Document 195 Filed 11/10/20 Page 5 of 11
involvement in the selection, hiring, or retention of Johnson. In fact, Herkon has never

employed Johnson. There is no indication that Herkon controlled how Johnson would perform

his job, and Herkon and Janco have submitted affidavits explaining that Herkon did not have

control over Johnson. (Doc. #167-1, p. 2; Doc. #167-2, p. 2.) Johnson also submitted an

affidavit which similarly states, in part, “Herkon did not control or have the right to control the

manner in which I performed my work or operated the tractor-trailer that I was driving as a

professional driver.” (Doc. #167-4, p. 2.)

           Under all these circumstances, there are no genuine issues of material fact which suggest

Herkon and Johnson had an employer/employee or principal/agent relationship. Instead, the

record shows that Johnson was—at most—an independent contractor for Herkon. Herkon did

not tell Johnson how to do his job and did not control Johnson “with respect to his physical

conduct in the performance of the undertaking.” Scott, 70 S.W.3d at 566. In addition, Herkon is

not in the transportation business, did not supply Johnson the tractor-trailer, did not pay Johnson,

and did not hire or supervise Johnson.4 After considering the relevant factors, Herkon is not

vicariously liable for Johnson’s acts and omissions. See Bargfrede, 21 S.W.3d at 162 (listing

factors for determining whether an individual is an independent contractor).5

           Monroe’s arguments in opposition are not supported by the record or are insufficient to

create a fact issue. Monroe primarily points to the fact that Herkon exercised sole and exclusive

authority over where and when he delivered equipment for the Musical. Monroe also




4
    The parties agree that Janco submitted an invoice to Herkon and that Herkon paid Janco.
5
  In an attempt to avoid summary judgment, Monroe points to instances in which Herkon referred to Johnson as “our
driver.” This argument is rejected in light of the evidence discussed throughout. Moreover, this reference appears
to acknowledge that drivers were hauling equipment for Herkon, not that Herkon employed those drivers or had
control over them.

                                                           6

            Case 6:18-cv-03238-SRB Document 195 Filed 11/10/20 Page 6 of 11
emphasizes that Johnson was transporting Herkon’s equipment and furthering Herkon’s business

interests.

        However, these facts do not create the type of control necessary to establish a master-

servant relationship. The right to control “must extend to the means and manner of service as

distinguished from merely controlling the ultimate results of the service.” Stars Invest. Grp.,

LLC v. AT&T Corp., No. 4:15CV01370 AGF, 2017 WL 747610, at *6 (E.D. Mo. Feb. 27, 2017)

(quoting Steele v. Armour & Co., 583 F.2d 393, 398 (8th Cir. 1978) (applying Missouri law)).

For example, in Hougland v. Pulitzer Pub. Co., Inc., 939 S.W.2d 31 (Mo. App. E.D. 1997), the

court held there was no master-servant relationship between a newspaper publisher and a carrier.

This decision was based, in part, on the fact that while the carrier “was required to deliver the

newspapers by a certain time every day, the details of delivery and distribution of the newspaper,

as well as collection of money, were within [the carrier’s] discretion.” Id. at 35.

        The facts of this case dictate the same outcome. Although Herkon specified pick-up and

delivery times, Johnson and/or the other Defendants determined the routes to take and how

Johnson was to perform his job. Consequently, Herkon is not vicariously liable for Johnson’s

acts or omissions. Summary judgment will therefore be entered in favor of Herkon on Count XX

for negligence.6

        B. Herkon is Entitled to Summary Judgment on Monroe’s Claims for Negligent
        Hiring/Retention, Negligent Training, and Negligent Supervision.

        Herkon moves for summary judgment on Monroe’s claims for negligent hiring/retention

(Count XXI), negligent training (Count XXII), and negligent supervision (Count XXIII).

Herkon argues these claims “are premised and entirely dependent on erroneous and unsupported



6
  For the reasons discussed throughout, there is no evidence to support a negligence claim against Herkon outside
the context of vicarious liability.

                                                         7

         Case 6:18-cv-03238-SRB Document 195 Filed 11/10/20 Page 7 of 11
allegations that Herkon hired, employed and retained Defendant Johnson as a driver for the

tour.” (Doc. #167, p. 16 (citing Third Amended Complaint, ¶¶ 266, 268, 271, 274, 284-289,

291-301, 308-314)). Monroe opposes summary judgment, but fails to specifically explain how

the record supports a claim against Herkon for negligent hiring, training, or supervision.

       As discussed above, Herkon did not have any involvement in the hiring, training, or

supervision of Johnson. Monroe admits that “Herkon had no part in selecting Defendant

Michael Johnson.” (Doc. #172, p. 8.) The record shows that Herkon accepted Janco’s quote for

transporting equipment for the Musical. Janco then contracted with FAK to fulfill its obligations

to Herkon. Herkon was not a party to Janco’s agreement with FAK. Put simply, Monroe does

not present evidence which shows that Herkon had or breached any duty with respect to

Johnson’s hiring/retention, training, or supervision. Therefore, the Court grants summary

judgment in favor of Herkon on Counts XXI, XXII, and XXIII.

       C. Herkon is Entitled to Summary Judgment on Monroe’s Claim for Negligent
       Entrustment.

       In Count XXIV, Monroe asserts a claim against Herkon for negligent entrustment. To

prevail on this claim, Monroe must prove the following elements: “(1) the entrustee was

incompetent by reason of age, inexperience, habitual recklessness or otherwise; (2) the entrustor

knew or had reason to know of the entrustee’s incompetence; (3) there was entrustment of the

chattel; and (4) the negligence of the entrustor concurred with the conduct of the entrustee to

cause the plaintiff’s injuries.” Matysyuk v. Pantyukhin, 595 S.W.3d 543, 549 (Mo. App. W.D.

2020) (citations and quotations omitted). With respect to the third element, a plaintiff must show

that the defendant “exercised control of the chattel, or at a minimum has had the capacity to

exercise control over the chattel either before and/or after the purported ‘entrustment.’”

Lockhart v. Carlyle, 585 S.W.3d 310, 316 (Mo. App. W.D. 2019).

                                                 8

        Case 6:18-cv-03238-SRB Document 195 Filed 11/10/20 Page 8 of 11
       In this case, there is no evidence that Herkon exercised or had the right to exercise

control over the tractor-trailer operated by Johnson. Herkon does not own tractor-trailers and did

not own the tractor-trailer involved in the accident. Once Herkon accepted Janco’s quote, Janco

was responsible for securing the tractor-trailers necessary to fulfill its obligations. Trans Pacific

owned the tractor operated by Johnson and Janco owned the trailer. Monroe has not produced

evidence supporting “the fundamental requirement that [Herkon] . . . ‘supplied’ a chattel to a

third party who cause[d] injury with the chattel.” Id. As a result, the Court grants Herkon

summary judgment on Count XXIV.

       E. Herkon is Entitled to Summary Judgment on Monroe’s Negligence Per Se Claim.

       In Count XXV, Monroe asserts a negligence per se claim against Herkon. A negligence

per se claim contains four elements: “(1) the defendant violated a statute or regulation; (2) the

injured plaintiff was a member of the class of persons intended to be protected by the statute or

regulation; (3) the injury complained of was of the kind the statute or regulation was designed to

prevent; and (4) the violation of the statute or regulation was the proximate cause of the injury.”

Dibrill v. Normandy Assoc., Inc., 383 S.W.3d 77, 84-85 (Mo. App. E.D 2012). “Negligence per

se is in effect a presumption that one who has violated a safety statute has violated his legal duty

to use due care.” Goudeaux v. Bd. of Police Com’rs of Kansas City, 409 S.W.3d 508, 513 (Mo.

App. W.D. 2013).

       In support of this claim, Monroe alleges that Herkon violated Mo. Rev. Stat. § 304.012.1.

This statute provides that: “[e]very person operating a motor vehicle on the roads and highways

of this state shall drive the vehicle in a careful and prudent manner and at a rate of speed so as

not to endanger the property of another or the life or limb of any person and shall exercise the

highest degree of care.” Mo. Rev. Stat. § 304.012.1.



                                                  9

        Case 6:18-cv-03238-SRB Document 195 Filed 11/10/20 Page 9 of 11
         However, Mo. Rev. Stat. § 304.012.1 does not prohibit specific conduct as required to

prevail on a negligence per se claim. In Cisco v. Mullikin, No. 4:11 CV 295 RWS, 2012 WL

549504 (E.D. Mo. Feb. 21, 2012), the court dismissed a negligence per se claim under Mo. Rev.

Stat. § 304.012.1 because it does not “set[] out a statutory standard of care.” Id. at *2. In

addition, there is no evidence that Herkon operated, owned, or had control over the tractor-trailer

involved in the accident. In addition, as discussed above, Herkon is not vicariously liable for

Johnson’s acts and/or omissions. Finally, Monroe’s opposition brief does not even address this

claim. For these reasons, Herkon is granted summary judgment on Count XXV.7

         F. Herkon is Entitled to Summary Judgment on Monroe’s Request for Punitive
         Damages.

         Finally, Herkon argues that because summary judgment is warranted on Monroe’s

substantive claims, summary judgment should also be entered on Monroe’s request for punitive

damages. Monroe’s opposition brief does not address this argument, or even mention punitive

damages. Under these circumstances, the Court grants Herkon summary judgment on Monroe’s

request for punitive damages. See Amesquita v. Gilster-Mary Lee Corp., 408 S.W.3d 293, 305

(Mo. App. E.D. 2013) (“Punitive damages do not constitute an independent cause of action.”)

         IV. CONCLUSION

         Accordingly, Defendant Herkon Productions, LLC’s Motion for Summary Judgment and

Suggestions in Support (Doc. #167) is GRANTED. Summary judgment is granted in favor of

Herkon and against Monroe on all claims asserted against Herkon—Counts XX, XXI, XXII,




7
  Monroe’s opposition brief attempts to argue that Herkon is liable under a “joint venture” theory. (Doc. #172, p.
24.) However, this argument is not supported by the record. For example, there is no evidence that all Defendants
shared “equal control over the enterprise,” or that all Defendants had “a right to share in the profits and a duty to
share in the losses.” See Barfield v. Sho-Me Power Elec. Coop., No. 11-cv-04321-NKL, 2013 WL 12145822, at * 4-
5 (W.D. Mo. Apr. 15, 2013).

                                                         10

         Case 6:18-cv-03238-SRB Document 195 Filed 11/10/20 Page 10 of 11
XXIII, XXIV, and XXV, and on Monroe’s request for punitive damages against Herkon.

Herkon is therefore dismissed from this lawsuit.

       IT IS SO ORDERED.


                                                    /s/ Stephen R. Bough
                                                    STEPHEN R. BOUGH
                                                    UNITED STATES DISTRICT JUDGE
Dated: November 10, 2020




                                               11

       Case 6:18-cv-03238-SRB Document 195 Filed 11/10/20 Page 11 of 11
